UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-2231



In re:   ALEXANDER WHITE,



                Petitioner.



On Petition for Writ of Mandamus.    (5:16-ct-03257-F)


Submitted:   February 16, 2017              Decided:   February 21, 2017


Before GREGORY, Chief Judge, DUNCAN, Circuit Judge, and HAMILTON,
Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Alexander White, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Alexander White petitions for a writ of mandamus from this

court directing the district court to order the state of North

Carolina to begin White’s parole process immediately.   We find the

present record does not reveal undue delay in the district court.

Accordingly, we deny the petition for writ of mandamus.         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                   PETITION DENIED




                                2